Citation Nr: 1101085	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-41 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for chondromalacia of the right knee.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from October 1976 to January 1978.  

This matter initially came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 2005 decision by the RO 
which, in part, assigned an increased evaluation to 10 percent 
for each knee disability.  

In June 2008, the Board denied the Veteran's claim for an 
evaluation in excess of 10 percent for each knee, and he appealed 
that decision to the United States Court of Appeals for Veterans 
Claims ("Court").  In December 2008, the Court granted a Joint 
Motion for Remand and vacated the June 2008 Board decision.  
Thereafter, the Board remanded the appeal for additional 
development in July 2009.  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran's right and left knee disabilities are manifested 
principally by pain and mild limitation of motion, without 
arthritis, instability, subluxation or other impairment of the 
knee; functional limitation due to pain, incoordination, 
fatigability, on repetitive use or during flare-ups to a degree 
commensurate with the criteria for the next higher rating was not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5099-5014 (2010).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5099-5014 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must advise that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished and, therefore, appellate 
review may proceed without prejudice to the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Prior to initial adjudication 
of the Veteran's claims, a letter dated in May 2005 fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, a more detailed explanation 
of VA's duty to assist under the holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), was sent to the Veteran and his 
representative in July 2009.  The claims were readjudicated, and 
a supplemental statement of the case (SSOC) was promulgated in 
July 2010.  Thus, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
identified by the Veteran have been obtained and associated with 
the claims file.  The Veteran was examined by VA twice during the 
pendency of the appeal, and testified at a hearing before the BVA 
at the RO in March 2008.  

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Based on a review of the claims 
file, the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Increased Rating Claim

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  

Factual Background & Analysis

The Veteran contends that he has chronic pain and difficulty 
walking or standing for any prolonged period of time due to his 
bilateral knee disabilities, and believes that the 10 percent 
evaluations currently assigned for each knee do not adequately 
compensate him for the degree of impairment caused by the 
disabilities.  

Initially, it should be noted that the Board has reviewed all the 
evidence of record, including the Veteran's service treatment 
records, private medical reports, the May 2005 and 2010 VA 
examination reports, and has considered the Veteran's testimony 
at the BVA hearing in March 2008.  Although the Board has an 
obligation to provide adequate reasons and bases supporting its 
decision, it is not required to discuss each and every piece of 
evidence in a case.  The Veteran's complaints and the clinical 
and diagnostic findings on the medical reports of record were 
essentially the same throughout the pendency of this appeal and 
were manifested principally by chronic pain and no more than 
slight limitation of motion in each knee.  

The Veteran's right and left knee disabilities are each rated 10 
percent disabling under Diagnostic Code 5099-5014 by analogy to 
osteomalacia.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27.  

Diagnostic Code 5014 provides that osteomalacia is to be rated 
based on limitation of motion of the affected body parts, as 
arthritis, degenerative, except gout which will be rated under 
Diagnostic Code 5002.  

Diagnostic Code 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (Diagnostic Code 5200 
etc.).  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, (2010).  

Under Diagnostic Code 5260, limitation of flexion of a knee 
warrants a noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees and a 30 percent evaluation if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of a leg 
warrants a noncompensable evaluation if extension is limited to 5 
degrees, a 10 percent evaluation if extension is limited to 10 
degrees, a 20 percent evaluation if extension is limited to 15 
degrees, a 30 percent evaluation if extension is limited to 20 
degrees, a 40 percent evaluation if extension is limited to 30 
degrees, and a 50 percent evaluation if extension is limited to 
45 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  The normal range of motion for 
an ankle joint on dorsiflexion is from 0 to 20 degrees with 
plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

At this point, it should be noted that while the RO found that 
the Veteran satisfied the criteria for a 10 percent evaluation 
based on limitation of motion when it assigned an increased 
rating to 10 percent for each knee in July 2005, the Veteran has 
never been shown to have demonstrated an actual limitation of 
motion in either knee to a compensable degree at any time since 
his discharge from service.  The RO indicated that the 10 percent 
evaluation assigned for each knee was based on a finding of 
functional impairment commensurate with a compensable evaluation 
for limitation of motion under the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Specifically, that the Veteran reported 
pain on motion of each knee beginning at 120 degrees when 
examined by VA in May 2005.  The Board notes, however, that an 
actual limitation of motion to 120 degrees, without objective 
evidence of arthritis or additional disability, would not satisfy 
the criteria for a compensable evaluation.  Therefore, based on 
the evidence of record, it is not entirely clear how the totality 
of the Veteran's functional impairment satisfied the criteria for 
a compensable evaluation.  Nonetheless, the Board will consider 
all potentially applicable rating codes in determining the 
current severity of his bilateral knee disabilities.  

In this case, the Veteran was examined by VA twice during the 
pendency of the appeal, in May 2005 and 2010.  The Veteran's 
complaints and the clinical and diagnostic findings on both 
examinations were essentially the same and showed no objective 
evidence of instability, subluxation, weakness, arthritis, or 
limitation of motion to a compensable degree.  Specifically, on 
VA examination in May 2005, there was no effusion, tenderness to 
palpation, verbalized pain on passive or active motion, or 
decreased strength.  Extension/flexion of the knees was from zero 
to 140 degrees, bilaterally, with pain beginning at 120 degrees 
of flexion.  There was no decreased motion in either knee on 
repetitive movement or after resistance.  The knees were stable 
to varus and valgus stress testing at neutral and 0-30 degrees of 
flexion, and anterior and posterior Drawer sign, Lachman's and 
McMurray's tests were negative.  The patella's tracked normally 
and there was no lateral subluxation in either knee.  There was 
some tenderness to palpation over the medial and lateral aspects 
of each patellofemoral joints with patellar grind, but no 
apprehension, and no increased pain or decreased range of motion 
on repetitive movement in either knee.  X-ray studies showed 
normal alignment, well maintained joint spaces, and no evidence 
of bony destructive lesions.  The impression included bilateral 
chondromalacia.  The examiner commented that the Veteran's 
symptoms were consistent with chondromalacia of the patella, and 
that while the Veteran had some tenderness and pain on motion in 
each knee beginning at 120 degrees, there was no additional 
limitation of motion on repetitive movement.  The examiner 
indicated that while it was conceivable that pain could further 
limit function after prolonged standing or walking, it was not 
feasible to attempt to express this in terms of additional 
limitation of motion with any degree of medical certainty.  

In a letter received from an unidentified private treating 
physician, dated in June 2005, the physician indicated that he 
had treated the Veteran for chronic knee pain several times since 
1992.  The physician indicated that the Veteran had no limitation 
of motion or crepitus in either knee on his most recent 
examination in June 2005, and that the Veteran was not taking any 
medications.  The diagnosis was recurrent fasciitis of the knees.  

When examined by VA in May 2010, the Veteran reported chronic 
knee pain, particularly on prolonged use, with catching and an 
occasional give-way sensation.  He could walk approximately one 
half mile before needing to rest, and reported that he 
occasionally used a large knee brace.  The Veteran reported 
treatment by a chiropractor about five months earlier with 
minimal improvement, and said that his knee pain affected his 
ability to perform activities which required prolonged standing 
or walking.  He reported that he had not worked in 20 years.  On 
examination, the Veteran's gait, skin color, and temperature were 
normal, and there was no swelling, tenderness to palpation or 
verbalized pain on range of motion testing.  The examiner 
indicated that the Veteran's range of motion of the knees was 
normal with active and passive extension/flexion from zero to 130 
degrees, and no additional limitation of motion after five 
repetitions or after resistance testing.  Muscle strength was 5/5 
at extension and flexion of the knees and sensation was intact.  
X-ray studies of the knees were normal and showed no evidence of 
arthritis or other degenerative process.  The examiner indicated 
that there were no objective findings or abnormalities in either 
knee and that the examination was normal.  The examiner opined 
that while it was conceivable that pain could further limit 
function after prolonged standing or walking, it was not feasible 
to attempt to express this in terms of additional limitation of 
motion with any degree of medical certainty.  

The evidentiary record also includes several medical reports from 
various private healthcare providers showing treatment for knee 
problems on a couple of occasions, including twice in April 2003, 
once in August 2005, and four times in August 2006.  While the 
reports showed complaints of chronic knee pain and some decreased 
range of motion, the reported clinical findings did not show any 
additional impairment or significant abnormalities than reflected 
in the VA examinations reports discussed above.  Thus, the Board 
finds that the private medical reports are of limited probative 
value and do not provide a basis for the assignment of a higher 
rating.  

In this case, the clinical and diagnostic findings from the 
medical reports of record showed no limitation of motion or 
impairment in the right or left knee to the degree required for 
the assignment of an evaluation in excess of the 10 percent 
ratings currently assigned for each knee under any of the 
applicable rating codes.  

As noted above, an evaluation in excess of 10 percent for knee 
impairment under Diagnostic Code 5260 or 5261 based on limitation 
of motion requires flexion limited to 30 degrees or less, or 
extension to 15 degrees or more.  Here, the Veteran had no 
limitation of extension with flexion to no less than 130 degrees, 
bilaterally.  Additionally, there was no objective evidence of 
instability, subluxation, weakness, locking, swelling, abnormal 
motion, or guarding in either knee.  Thus, higher evaluations 
based on limitation of motion under the above cited rating codes 
is not warranted for either knee.  

Other potentially applicable rating codes which may provide a 
basis for assigning a higher evaluation include Diagnostic Code 
5256, which requires ankylosis of the knee joint.  Under 
Diagnostic Code 5257, a 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability.  However, 
none of these codes are applicable based on the facts of this 
case.  The clinical findings on all of the medical reports of 
record during the pendency of this appeal showed no evidence of 
instability, subluxation, weakness, locking, or ankylosis.  
Therefore, a higher evaluation under any of these rating codes is 
not possible.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's assertions 
that he has chronic pain on prolonged standing or walking, and 
occasionally uses a knee brace.  However, the objective findings 
from the VA examinations and private medical reports did not show 
any instability or subluxation in either knee and no more than 
slight limitation of flexion.  Furthermore, the VA examiners 
indicated, specifically, that there was no additional limitation 
of motion due to pain, weakness, incoordination, fatigue or on 
repetitive movement in either knee.  Furthermore, it should be 
noted that the 10 percent evaluations currently assigned for the 
Veteran's bilateral knee disabilities by the RO in July 2005, was 
premised on a finding of additional functional impairment.  As 
discussed above, however, there is no objective evidence or 
medical opinion of record which supports that conclusion.  In any 
event, there is no competent evidence of record to support the 
assignment of a rating in excess of 10 percent based on 
additional functional loss of use.  

The Board recognizes that the Veteran has pain in both knees on a 
daily basis which impacts on his ability to engage in some 
activities.  However, "a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no 
objective evidence of any additional functional loss of use due 
to pain or on repetitive use of either knee.  Thus, the Board 
finds that the level of functional impairment is adequately 
compensated by the evaluations currently assigned for each knee.  

The percentage ratings in VA's Schedule for Rating Disabilities 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disabilities 
and their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1.  As there is no objective evidence of any additional 
functional loss of use due to pain or on flare-ups, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran is 
not shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. at 470 
(1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. at 494-95 (1992).  

Applying all of the appropriate diagnostic codes to the facts of 
this case, an objective assessment of the Veteran's present 
impairment of the right and left knee does not suggest that he 
has sufficient symptoms so as to warrant an evaluation in excess 
of the 10 percent ratings currently assigned for each knee at any 
time during the pendency of this appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 
119 (1999).  

Additionally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  In this case, the Board finds that the 
manifestations of the Veteran's knee disabilities are consistent 
with the schedular criteria, and there is no objective evidence 
that any manifestations related to his service-connected 
disabilities are unusual or exceptional.  In view of this, 
referral of this case for extraschedular consideration is not in 
order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the Veteran 
or reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  The Board is cognizant that the Veteran has been 
unemployed for some 20 years and is in receipt of Social Security 
disability, due in part, to his service-connected bilateral knee 
disabilities.  However, the Social Security decision, dated in 
March 1992, indicated that while the Veteran was found to be 
totally disabled, it was not due solely to his service-connected 
disabilities.  In fact, the decision indicated that the Veteran's 
ability to lift and carry objects was not restricted by his 
physical impairments, except to the extent that excessive lifting 
would aggravate his foot and knee problems.  Rather, the 
Veteran's mental impairments aggravated by his history of chronic 
alcohol abuse.  At this point, it should be noted that the 
Veteran is not service-connected for any psychiatric disorder.  
Furthermore, the Veteran has not offered any competent medical or 
lay evidence that his current bilateral knee disabilities render 
him unemployable.  Based on the evidence of record, the Board 
finds that further consideration of a TDIU is not warranted.  


ORDER

A rating in excess of 10 percent for chondromalacia of the right 
knee is denied.  

A rating in excess of 10 percent for chondromalacia of the left 
knee is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


